IN THE UNITED STATES DISTRICT COURT
FOR THE SOU'I`HERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA,
Case No. 3:06cr108
Plaintiff,
JUDGE WALTER H. RICE
vs.

THOMAS E. MUNCEY,

Defendant.

ORDER PLACING FEDERAL DETAINER ON DEFENDANT

 

This Court places a federal detainer on defendant in the instant case. Defendant should be

turned over the custody of the United States Marshal upon completion of his state sentence.

March 12, 2019 d/“`~ "‘\C~»\

WALTER H. RICE
UNITED STATES DISTRICT JUDGE

 

Copies to:
Counsel of record
United States Marshal

